UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

CHRISTOPHER WEST, : Case No. 3:18-cv-245
Plaintiff, : District Judge Walter H. Rice
: Magistrate Judge Sharon L. Ovington

VS.

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

 

DECISION AND ENTRY

 

This case is before the Court on the parties’ Joint Stipulation for an Award of
Attorney's Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.
(Doc. #17). Specifically, the parties stipulate to an award to Plaintiff of attorney fees
in the amount of $3,800.00 in full satisfaction and settlement of any and all claims
Plaintiff may have under the EAJA in the above case. The award shall satisfy all of
Plaintiffs claims for fees, costs, and expenses under 28 U.S.C. § 2412 in this case.
Prior to Plaintiff filing an EAJA petition, the parties jointly reached a resolution to
settle EAJA fees in this case. The parties’ Stipulation represents a compromise on
disputed positions and is not intended to set precedent for, or a representation of, any
specific hourly rate or total number of hours.

Any fees paid belong to Plaintiff, and not his attorney, and can be offset to

satisfy pre-existing debt that the litigant owes the United States under Astrue v. Ratliff,
130 S.Ct. 2521, 560 U.S. 586 (2010). After entry of the award, if Defendant can verify
that Plaintiff does not owe a preexisting debt to the government subject to offset,
Defendant will direct payment of the award to Plaintiffs attorney pursuant to the
EAJA assignment signed by Plaintiff and counsel. Plaintiff's attorney has consented
to the amount and method of payment.

IT IS THEREFORE ORDERED THAT:

1, The Parties’ Joint Stipulation for an Award of Attorney's Fees
under the Equal Access to Justice Act (Doc. #17) is accepted
and the Commissioner shall pay Plaintiff’s attorney fees, costs,
and expenses in the total amount of $3,800.00;

2. Counsel for the parties shall verify, within thirty days of this
Decision and Entry, whether or not Plaintiff owes a pre-
existing debt to the United States subject to offset. If no such
pre-existing debt exists, Defendant shall pay the EAJA award
directly to Plaintiffs counsel pursuant to a valid EAJA
assignment; and

3. The case remains terminated on the docket of this Court.

IT IS SO ORDERED.

[0 -as-49 Leases

Walter H. Rice
United States District Judge
